DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation (emphasis added) "a separator provided between the adjacent membrane electrode assemblies." There is insufficient antecedent basis for this limitation in the claim. Although the Claim does recite a plurality of membrane electrode assemblies stacked on each other, such a recitation does not explicitly provide antecedent basis for “the adjacent membrane electrode assemblies.” Proper clarification is required (it is suggested that the word “the” be omitted to overcome the rejection).

Claims 3, 5, 9, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitation (emphasis added) "to be supplied with the air sucked by a supercharger." There is insufficient antecedent basis for this limitation in the claim. Proper clarification is required (it is suggested that the word “the” be omitted to overcome the rejection).

Claims 4, 6, 10, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation (emphasis added) "to be supplied with the air sucked by a supercharger." There is insufficient antecedent basis for this limitation in the claim. Proper clarification is required (it is suggested that the word “the” be omitted to overcome the rejection).

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation (emphasis added) "a separator provided between the adjacent membrane electrode assemblies." There is insufficient antecedent basis for this limitation in the claim. Although the Claim does recite a plurality of membrane electrode assemblies stacked on each other, such a recitation does not explicitly provide antecedent basis for “the adjacent membrane electrode assemblies.” Proper clarification is required (it is suggested that the word “the” be omitted to overcome the rejection).

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the limitation (emphasis added) "a separator provided between the adjacent membrane electrode assemblies." There is insufficient antecedent basis for this limitation in the claim. Although the Claim does recite a plurality of membrane electrode assemblies stacked on each other, such a recitation does not explicitly provide antecedent basis for “the adjacent membrane electrode assemblies.” Proper clarification is required (it is suggested that the word “the” be omitted to overcome the rejection).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-8, 11-12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (JP 2004193042, using the provided English machine translation for citation purposes), and further in view of Jeon et al. (US 2012/0122004) and Yamamoto et al. (US 2004/0197633).

	Regarding Claim 1, Shimada teaches a fuel cell system (Abstract, Page 1 line 14). As illustrated in Figure 1, Shimada teaches that the system comprises a fuel cell (1) including a cathode electrode (1a) and an anode electrode (not shown), wherein the cathode is supplied with air as an oxidant and the anode is supplied with hydrogen as a fuel (Page 2 lines 43-46). As illustrated in Figure 1, the system comprises a “circuit” (i.e. the flow path through which coolant flows) coupled to a coolant channel (1b) of the fuel cell, wherein the circuit is configured to allow coolant (i.e. water) to circulate therethrough (Page 2 lines 47-53). As illustrated in Figure 1, Shimada teaches that a pump (5) is provided in the circuit and is configured to deliver coolant toward the coolant channel (Page 2 lines 47-59). As illustrated in Figure 1, Shimada teaches that a pressure regulating valve (7) is provided in the circuit and is configured to adjust the pressure of coolant in the coolant channel (Page 2 lines 47-53). As illustrated in Figure 1, Shimada teaches that the system comprises a control apparatus (10) configured to control operation of each of the pump and the pressure regulating valve (Page 2 lines 71-74). Shimada teaches that the control apparatus is configured to control the flow rate of coolant in the coolant channel by controlling a rotational speed of the pump (Page 1 lines 53-55). Shimada teaches that the control apparatus is configured to control the pressure of the coolant in the coolant channel by controlling a position of the pressure regulating valve on a basis of a pressure of a gas (i.e. air) in in the fuel cell (Page 2 lines 54-57, Page 2 lines 71-77).
	 Shimada does not explicitly teach that the control apparatus is configured to control the coolant flow rate by controlling the rotational speed of the pump on a basis of a temperature of the fuel cell.
	However, Jeon teaches a method for controlling the temperature of a fuel cell by controlling the rotational speed of a coolant pump (Abstract, [0003]). Jeon teaches that the temperature of a fuel cell stack can be maintained at a predetermined target temperature (e.g. below 70°C) via circulation of a coolant whose temperature is indicative of the temperature of the fuel cell itself ([0044]). Jeon teaches that when the temperature of circulating coolant increases (as a result of increasing fuel cell temperature), the rotational speed of a coolant pump may be increased (such that the flow rate of coolant is increased), whereas when the temperature of circulating coolant decreases (as a result of decreasing fuel cell temperature), the rotational speed of a coolant pump may be decreased (such that the flow rate of coolant is decreased) ([0048], [0051]-[0052]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would further configure the control apparatus of Shimada to control the coolant flow rate by controlling the rotational speed of the pump on a basis of a temperature of the fuel cell wherein the rotational speed of the pump, and therefore coolant flow rate, may be increased or decreased in response to increasing or decreasing fuel cell temperature, as taught by Jeon, given that such control would help allow the fuel cell to be maintained at a predetermined temperature.
	Shimada, as modified by Jeon, does not explicitly teach that the fuel includes a plurality of membrane electrode assemblies stacked on each other, wherein each membrane electrode assembly is structured in the instantly claimed manner, wherein a separator constructed in the instantly claimed manner is provided between adjacent membrane electrode assemblies.
	However, Yamamoto teaches a fuel cell (Abstract, [0001]). As illustrated in Figure 1, Yamamoto teaches that the fuel cell comprises a plurality of membrane electrode assemblies (MEAs) (5) stacked on each other, wherein each MEA comprises an electrolyte membrane (1), an anode electrode (2), and a cathode electrode (3) ([0053]-[0054]). As illustrated in Figure 1, Yamamoto teaches that in order to cool the fuel cell, a separator plate (formed from a plate (10a) bonded to a plate (10b)) is positioned between at least some adjacent MEAs, wherein said separator plate includes a gas channel and a coolant channel therein ([0053]-[0054]). In particular, the gas channel is configured to allow gas to be supplied to the MEAs to flow therethrough, wherein the gas channel comprises a hydrogen channel (15) configured to allow hydrogen gas to flow therethrough and an air channel (16) configured to allow air to flow therethrough ([0002], [0053]-[0054]). Furthermore, the coolant channel comprises inner coolant flow channels (17, 18) which specifically allow for coolant to flow therethrough in order to cool the fuel cell ([0053]-[0054]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would construct the fuel cell of Shimada such that it comprises a plurality of MEAs (each including an electrolyte membrane, an anode electrode and a cathode electrode) stacked on each other with a separator (having a gas channel which comprises a hydrogen channel configured to allow hydrogen gas to flow therethrough, an air channel configured to allow air to flow therethrough, and an inner coolant channel which allows for coolant to flow therethrough) provided between at least some adjacent MEAs, as taught by Yamamoto, given that such a fuel cell configuration would specifically allow for the fuel cell to be cooled internally during operation by allowing coolant to be routed through inner coolant flow channels.

	Regarding Claim 2, Shimada, as modified by Jeon and Yamamoto, teaches the instantly claimed invention of Claim 1, as previously described.
	Furthermore, Shimada that the control apparatus is configured to control the pressure of coolant (within the coolant channel in context of Shimada, as modified by Jeon and Yamamoto), via control of the pump and pressure regulating valve, such that it approaches the pressure of gas (i.e. air) in the gas channel in order to maintain a differential pressure therebetween within a predetermined range (Page 2 lines 71-79).

Regarding Claim 7, Shimada, as modified by Jeon and Yamamoto, teaches the instantly claimed invention of Claim 1, as previously described.
Shimada, as modified by Jeon and Yamamoto, does not explicitly teach that the control apparatus is configured to operate in the instantly claimed manner.
However, Jeon teaches a method for controlling the temperature of a fuel cell by controlling the rotational speed of a coolant pump (Abstract, [0003]). Jeon teaches that the temperature of a fuel cell stack can be maintained at a predetermined target temperature (e.g. below 70°C) via circulation of a coolant whose temperature is indicative of the temperature of the fuel cell itself ([0044]). Jeon teaches that when the temperature of circulating coolant increases (as a result of increasing fuel cell temperature, wherein such an increase would increase the difference between the actual temperature of the fuel cell and the predetermined target value), the rotational speed of a coolant pump may be increased (such that the flow rate of coolant is increased) ([0048], [0051]-[0052]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would further configure the control apparatus of Shimada, as modified by Jeon and Yamamoto, to increase the flow rate of coolant in the coolant channel via modulation of the rotational speed of the pump when the fuel cell is higher than a predetermined target temperature resulting in an increase in a difference between the temperature of the fuel cell and the predetermined target temperature, as taught by Jeon, given that such control would help allow the fuel cell to be maintained at a predetermined temperature.

Regarding Claim 8, Shimada, as modified by Jeon and Yamamoto, teaches the instantly claimed invention of Claim 2, as previously described.
Shimada, as modified by Jeon and Yamamoto, does not explicitly teach that the control apparatus is configured to operate in the instantly claimed manner.
However, Jeon teaches a method for controlling the temperature of a fuel cell by controlling the rotational speed of a coolant pump (Abstract, [0003]). Jeon teaches that the temperature of a fuel cell stack can be maintained at a predetermined target temperature (e.g. below 70°C) via circulation of a coolant whose temperature is indicative of the temperature of the fuel cell itself ([0044]). Jeon teaches that when the temperature of circulating coolant increases (as a result of increasing fuel cell temperature, wherein such an increase would increase the difference between the actual temperature of the fuel cell and the predetermined target value), the rotational speed of a coolant pump may be increased (such that the flow rate of coolant is increased) ([0048], [0051]-[0052]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would further configure the control apparatus of Shimada, as modified by Jeon and Yamamoto, to increase the flow rate of coolant in the coolant channel via modulation of the rotational speed of the pump when the fuel cell is higher than a predetermined target temperature resulting in an increase in a difference between the temperature of the fuel cell and the predetermined target temperature, as taught by Jeon, given that such control would help allow the fuel cell to be maintained at a predetermined temperature.

Regarding Claim 11, Shimada, as modified by Jeon and Yamamoto, teaches the instantly claimed invention of Claim 1, as previously described.
Shimada, as modified by Jeon and Yamamoto, does not explicitly teach that the control apparatus is configured to operate in the instantly claimed manner.
However, Jeon teaches a method for controlling the temperature of a fuel cell by controlling the rotational speed of a coolant pump (Abstract, [0003]). Jeon teaches that the temperature of a fuel cell stack can be maintained at a predetermined target temperature (e.g. below 70°C) via circulation of a coolant whose temperature is indicative of the temperature of the fuel cell itself ([0044]). Jeon teaches that when the temperature of circulating coolant increases, the rotational speed of a coolant pump may be increased (such that the flow rate of coolant is increased, wherein such an increase would decrease the difference between the actual temperature of the fuel cell and a temperature of coolant to be sent to the fuel cell) ([0048], [0051]-[0052]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would further configure the control apparatus of Shimada, as modified by Jeon and Yamamoto, to increase the flow rate of coolant in the coolant channel via modulation of the rotational speed of the pump when the fuel cell is higher than a predetermined target temperature resulting in a decrease in the difference between the actual temperature of the fuel cell and a temperature of coolant to be sent to the fuel cell, as taught by Jeon, given that such control would help allow the fuel cell to be maintained at a predetermined temperature. 

Regarding Claim 12, Shimada, as modified by Jeon and Yamamoto, teaches the instantly claimed invention of Claim 2, as previously described.
Shimada, as modified by Jeon and Yamamoto, does not explicitly teach that the control apparatus is configured to operate in the instantly claimed manner.
However, Jeon teaches a method for controlling the temperature of a fuel cell by controlling the rotational speed of a coolant pump (Abstract, [0003]). Jeon teaches that the temperature of a fuel cell stack can be maintained at a predetermined target temperature (e.g. below 70°C) via circulation of a coolant whose temperature is indicative of the temperature of the fuel cell itself ([0044]). Jeon teaches that when the temperature of circulating coolant increases, the rotational speed of a coolant pump may be increased (such that the flow rate of coolant is increased, wherein such an increase would decrease the difference between the actual temperature of the fuel cell and a temperature of coolant to be sent to the fuel cell) ([0048], [0051]-[0052]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would further configure the control apparatus of Shimada, as modified by Jeon and Yamamoto, to increase the flow rate of coolant in the coolant channel via modulation of the rotational speed of the pump when the fuel cell is higher than a predetermined target temperature resulting in a decrease in the difference between the actual temperature of the fuel cell and a temperature of coolant to be sent to the fuel cell, as taught by Jeon, given that such control would help allow the fuel cell to be maintained at a predetermined temperature. 

Regarding Claim 15, Shimada teaches a control apparatus configured to control a fuel cell system (Abstract, Page 1 line 14, Page 2 lines 71-74). As illustrated in Figure 1, Shimada teaches that the system comprises a fuel cell (1) including a cathode electrode (1a) and an anode electrode (not shown), wherein the cathode is supplied with air as an oxidant and the anode is supplied with hydrogen as a fuel (Page 2 lines 43-46). As illustrated in Figure 1, the system comprises a “circuit” (i.e. the flow path through which coolant flows) coupled to a coolant channel (1b) of the fuel cell, wherein the circuit is configured to allow coolant (i.e. water) to circulate therethrough (Page 2 lines 47-53). As illustrated in Figure 1, Shimada teaches that a pump (5) is provided in the circuit and is configured to deliver coolant toward the coolant channel (Page 2 lines 47-59). As illustrated in Figure 1, Shimada teaches that a pressure regulating valve (7) is provided in the circuit and is configured to adjust the pressure of coolant in the coolant channel (Page 2 lines 47-53). As illustrated in Figure 1, Shimada teaches that the system comprises a control apparatus (10) configured to control operation of each of the pump and the pressure regulating valve (Page 2 lines 71-74). Shimada teaches that the control apparatus is configured to control the flow rate of coolant in the coolant channel by controlling a rotational speed of the pump (Page 1 lines 53-55). Shimada teaches that the control apparatus is configured to control the pressure of the coolant in the coolant channel by controlling a position of the pressure regulating valve on a basis of a pressure of a gas (i.e. air) in in the fuel cell (Page 2 lines 54-57, Page 2 lines 71-77).
	 Shimada does not explicitly teach that the control apparatus is configured to control the coolant flow rate by controlling the rotational speed of the pump on a basis of a temperature of the fuel cell.
	However, Jeon teaches a method for controlling the temperature of a fuel cell by controlling the rotational speed of a coolant pump (Abstract, [0003]). Jeon teaches that the temperature of a fuel cell stack can be maintained at a predetermined target temperature (e.g. below 70°C) via circulation of a coolant whose temperature is indicative of the temperature of the fuel cell itself ([0044]). Jeon teaches that when the temperature of circulating coolant increases (as a result of increasing fuel cell temperature), the rotational speed of a coolant pump may be increased (such that the flow rate of coolant is increased), whereas when the temperature of circulating coolant decreases (as a result of decreasing fuel cell temperature), the rotational speed of a coolant pump may be decreased (such that the flow rate of coolant is decreased) ([0048], [0051]-[0052]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would further configure the control apparatus of Shimada to control the coolant flow rate by controlling the rotational speed of the pump on a basis of a temperature of the fuel cell wherein the rotational speed of the pump, and therefore coolant flow rate, may be increased or decreased in response to increasing or decreasing fuel cell temperature, as taught by Jeon, given that such control would help allow the fuel cell to be maintained at a predetermined temperature.
	Shimada, as modified by Jeon, does not explicitly teach that the fuel includes a plurality of membrane electrode assemblies stacked on each other, wherein each membrane electrode assembly is structured in the instantly claimed manner, wherein a separator constructed in the instantly claimed manner is provided between adjacent membrane electrode assemblies.
	However, Yamamoto teaches a fuel cell (Abstract, [0001]). As illustrated in Figure 1, Yamamoto teaches that the fuel cell comprises a plurality of membrane electrode assemblies (MEAs) (5) stacked on each other, wherein each MEA comprises an electrolyte membrane (1), an anode electrode (2), and a cathode electrode (3) ([0053]-[0054]). As illustrated in Figure 1, Yamamoto teaches that in order to cool the fuel cell, a separator plate (formed from a plate (10a) bonded to a plate (10b)) is positioned between at least some adjacent MEAs, wherein said separator plate includes a gas channel and a coolant channel therein ([0053]-[0054]). In particular, the gas channel is configured to allow gas to be supplied to the MEAs to flow therethrough, wherein the gas channel comprises a hydrogen channel (15) configured to allow hydrogen gas to flow therethrough and an air channel (16) configured to allow air to flow therethrough ([0002], [0053]-[0054]). Furthermore, the coolant channel comprises inner coolant flow channels (17, 18) which specifically allow for coolant to flow therethrough in order to cool the fuel cell ([0053]-[0054]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would construct the fuel cell of Shimada such that it comprises a plurality of MEAs (each including an electrolyte membrane, an anode electrode and a cathode electrode) stacked on each other with a separator (having a gas channel which comprises a hydrogen channel configured to allow hydrogen gas to flow therethrough, an air channel configured to allow air to flow therethrough, and an inner coolant channel which allows for coolant to flow therethrough) provided between at least some adjacent MEAs, as taught by Yamamoto, given that such a fuel cell configuration would specifically allow for the fuel cell to be cooled internally during operation by allowing coolant to be routed through inner coolant flow channels.

Regarding Claim 16, Shimada teaches a control method that controls a fuel cell system (Abstract, Page 1 line 14, Page 2 lines 71-74). As illustrated in Figure 1, Shimada teaches that the system comprises a fuel cell (1) including a cathode electrode (1a) and an anode electrode (not shown), wherein the cathode is supplied with air as an oxidant and the anode is supplied with hydrogen as a fuel (Page 2 lines 43-46). As illustrated in Figure 1, the system comprises a “circuit” (i.e. the flow path through which coolant flows) coupled to a coolant channel (1b) of the fuel cell, wherein the circuit is configured to allow coolant (i.e. water) to circulate therethrough (Page 2 lines 47-53). As illustrated in Figure 1, Shimada teaches that a pump (5) is provided in the circuit and is configured to deliver coolant toward the coolant channel (Page 2 lines 47-59). As illustrated in Figure 1, Shimada teaches that a pressure regulating valve (7) is provided in the circuit and is configured to adjust the pressure of coolant in the coolant channel (Page 2 lines 47-53). As illustrated in Figure 1, Shimada teaches that the system comprises a control apparatus (10) which is configured to control operation of each of the pump and the pressure regulating valve (Page 2 lines 71-74). Shimada teaches that the control method comprises the control apparatus controlling the flow rate of coolant in the coolant channel by controlling a rotational speed of the pump (Page 1 lines 53-55). Shimada teaches that the control method comprises the control apparatus controlling the pressure of the coolant in the coolant channel by controlling a position of the pressure regulating valve on a basis of a pressure of a gas (i.e. air) in in the fuel cell (Page 2 lines 54-57, Page 2 lines 71-77).
	 Shimada does not explicitly teach that the control method comprises the control apparatus controlling the coolant flow rate by controlling the rotational speed of the pump on a basis of a temperature of the fuel cell.
	However, Jeon teaches a method for controlling the temperature of a fuel cell by controlling the rotational speed of a coolant pump (Abstract, [0003]). Jeon teaches that the temperature of a fuel cell stack can be maintained at a predetermined target temperature (e.g. below 70°C) via circulation of a coolant whose temperature is indicative of the temperature of the fuel cell itself ([0044]). Jeon teaches that when the temperature of circulating coolant increases (as a result of increasing fuel cell temperature), the rotational speed of a coolant pump may be increased (such that the flow rate of coolant is increased), whereas when the temperature of circulating coolant decreases (as a result of decreasing fuel cell temperature), the rotational speed of a coolant pump may be decreased (such that the flow rate of coolant is decreased) ([0048], [0051]-[0052]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would further configure the control apparatus of Shimada to control the coolant flow rate by controlling the rotational speed of the pump on a basis of a temperature of the fuel cell wherein the rotational speed of the pump, and therefore coolant flow rate, may be increased or decreased in response to increasing or decreasing fuel cell temperature, as taught by Jeon, given that such control would help allow the fuel cell to be maintained at a predetermined temperature.
	Shimada, as modified by Jeon, does not explicitly teach that the fuel includes a plurality of membrane electrode assemblies stacked on each other, wherein each membrane electrode assembly is structured in the instantly claimed manner, wherein a separator constructed in the instantly claimed manner is provided between adjacent membrane electrode assemblies.
	However, Yamamoto teaches a fuel cell (Abstract, [0001]). As illustrated in Figure 1, Yamamoto teaches that the fuel cell comprises a plurality of membrane electrode assemblies (MEAs) (5) stacked on each other, wherein each MEA comprises an electrolyte membrane (1), an anode electrode (2), and a cathode electrode (3) ([0053]-[0054]). As illustrated in Figure 1, Yamamoto teaches that in order to cool the fuel cell, a separator plate (formed from a plate (10a) bonded to a plate (10b)) is positioned between at least some adjacent MEAs, wherein said separator plate includes a gas channel and a coolant channel therein ([0053]-[0054]). In particular, the gas channel is configured to allow gas to be supplied to the MEAs to flow therethrough, wherein the gas channel comprises a hydrogen channel (15) configured to allow hydrogen gas to flow therethrough and an air channel (16) configured to allow air to flow therethrough ([0002], [0053]-[0054]). Furthermore, the coolant channel comprises inner coolant flow channels (17, 18) which specifically allow for coolant to flow therethrough in order to cool the fuel cell ([0053]-[0054]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would construct the fuel cell of Shimada such that it comprises a plurality of MEAs (each including an electrolyte membrane, an anode electrode and a cathode electrode) stacked on each other with a separator (having a gas channel which comprises a hydrogen channel configured to allow hydrogen gas to flow therethrough, an air channel configured to allow air to flow therethrough, and an inner coolant channel which allows for coolant to flow therethrough) provided between at least some adjacent MEAs, as taught by Yamamoto, given that such a fuel cell configuration would specifically allow for the fuel cell to be cooled internally during operation by allowing coolant to be routed through inner coolant flow channels.

Claims 3-4, 9-10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (JP 2004193042, using the provided English machine translation for citation purposes), and further in view of Jeon et al. (US 2012/0122004) and Yamamoto et al. (US 2004/0197633) and Kotani et al (US 2002/0045077).

Regarding Claim 3, Shimada, as modified by Jeon and Yamamoto, teaches the instantly claimed invention of Claim 1, as previously described.
Shimada, as modified by Jeon and Yamamoto, does not explicitly teach that the air channel is configured to be supplied with air sucked by a supercharger.
	However, Kotani teaches a fuel cell system (Abstract, [0001]). As illustrated in Figure 1, Kotani teaches that the system comprises a fuel cell (1) and a compressor (4) which takes in air from the atmosphere and supplied it to the fuel cell ([0067]). Kotani teaches that the compressor is, for example, a supercharger driven by a motor whose rotation number may be increased when demand output from the fuel cell is increased to ensure that enough air is supplied to correspond to said increased demand output ([0067]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would configure the air channel of Shimada, as modified by Jeon and Yamamoto, to be supplied with air sucked by a supercharger driven by a motor, as taught by Kotani, given that a supercharger’s rotation number may be increased when demand output from a fuel cell is increased to ensure that a enough air is supplied to correspond to said increased demand output.

Regarding Claim 4, Shimada, as modified by Jeon and Yamamoto, teaches the instantly claimed invention of Claim 2, as previously described.
Shimada, as modified by Jeon and Yamamoto, does not explicitly teach that the air channel is configured to be supplied with air sucked by a supercharger.
	However, Kotani teaches a fuel cell system (Abstract, [0001]). As illustrated in Figure 1, Kotani teaches that the system comprises a fuel cell (1) and a compressor (4) which takes in air from the atmosphere and supplied it to the fuel cell ([0067]). Kotani teaches that the compressor is, for example, a supercharger driven by a motor whose rotation number may be increased when demand output from the fuel cell is increased to ensure that enough air is supplied to correspond to said increased demand output ([0067]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would configure the air channel of Shimada, as modified by Jeon and Yamamoto, to be supplied with air sucked by a supercharger driven by a motor, as taught by Kotani, given that a supercharger’s rotation number may be increased when demand output from a fuel cell is increased to ensure that enough air is supplied to correspond to said increased demand output.

Regarding Claim 9, Shimada, as modified by Jeon and Yamamoto and Kotani, teaches the instantly claimed invention of Claim 3, as previously described.
Shimada, as modified by Jeon and Yamamoto, does not explicitly teach that the control apparatus is configured to operate in the instantly claimed manner.
However, Jeon teaches a method for controlling the temperature of a fuel cell by controlling the rotational speed of a coolant pump (Abstract, [0003]). Jeon teaches that the temperature of a fuel cell stack can be maintained at a predetermined target temperature (e.g. below 70°C) via circulation of a coolant whose temperature is indicative of the temperature of the fuel cell itself ([0044]). Jeon teaches that when the temperature of circulating coolant increases (as a result of increasing fuel cell temperature, wherein such an increase would increase the difference between the actual temperature of the fuel cell and the predetermined target value), the rotational speed of a coolant pump may be increased ([0048], [0051]-[0052]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would further configure the control apparatus of Shimada, as modified by Jeon and Yamamoto, to increase the flow rate of coolant in the coolant channel via modulation of the rotational speed of the pump when the fuel cell is higher than a predetermined target temperature resulting in an increase in a difference between the temperature of the fuel cell and the predetermined target temperature, as taught by Jeon, given that such control would help allow the fuel cell to be maintained at a predetermined temperature.

Regarding Claim 10, Shimada, as modified by Jeon and Yamamoto and Kotani, teaches the instantly claimed invention of Claim 4, as previously described.
Shimada, as modified by Jeon and Yamamoto, does not explicitly teach that the control apparatus is configured to operate in the instantly claimed manner.
However, Jeon teaches a method for controlling the temperature of a fuel cell by controlling the rotational speed of a coolant pump (Abstract, [0003]). Jeon teaches that the temperature of a fuel cell stack can be maintained at a predetermined target temperature (e.g. below 70°C) via circulation of a coolant whose temperature is indicative of the temperature of the fuel cell itself ([0044]). Jeon teaches that when the temperature of circulating coolant increases (as a result of increasing fuel cell temperature, wherein such an increase would increase the difference between the actual temperature of the fuel cell and the predetermined target value), the rotational speed of a coolant pump may be increased (such that the flow rate of coolant is increased) ([0048], [0051]-[0052]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would further configure the control apparatus of Shimada, as modified by Jeon and Yamamoto, to increase the flow rate of coolant in the coolant channel via modulation of the rotational speed of the pump when the fuel cell is higher than a predetermined target temperature resulting in an increase in a difference between the temperature of the fuel cell and the predetermined target temperature, as taught by Jeon, given that such control would help allow the fuel cell to be maintained at a predetermined temperature.

Regarding Claim 13, Shimada, as modified by Jeon and Yamamoto, teaches the instantly claimed invention of Claim 3, as previously described.
Shimada, as modified by Jeon and Yamamoto, does not explicitly teach that the control apparatus is configured to operate in the instantly claimed manner.
However, Jeon teaches a method for controlling the temperature of a fuel cell by controlling the rotational speed of a coolant pump (Abstract, [0003]). Jeon teaches that the temperature of a fuel cell stack can be maintained at a predetermined target temperature (e.g. below 70°C) via circulation of a coolant whose temperature is indicative of the temperature of the fuel cell itself ([0044]). Jeon teaches that when the temperature of circulating coolant increases, the rotational speed of a coolant pump may be increased (such that the flow rate of coolant is increased, wherein such an increase would decrease the difference between the actual temperature of the fuel cell and a temperature of coolant to be sent to the fuel cell) ([0048], [0051]-[0052]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would further configure the control apparatus of Shimada, as modified by Jeon and Yamamoto, to increase the flow rate of coolant in the coolant channel via modulation of the rotational speed of the pump when the fuel cell is higher than a predetermined target temperature resulting in a decrease in the difference between the actual temperature of the fuel cell and a temperature of coolant to be sent to the fuel cell, as taught by Jeon, given that such control would help allow the fuel cell to be maintained at a predetermined temperature. 

Regarding Claim 14, Shimada, as modified by Jeon and Yamamoto, teaches the instantly claimed invention of Claim 4, as previously described.
Shimada, as modified by Jeon and Yamamoto, does not explicitly teach that the control apparatus is configured to operate in the instantly claimed manner.
However, Jeon teaches a method for controlling the temperature of a fuel cell by controlling the rotational speed of a coolant pump (Abstract, [0003]). Jeon teaches that the temperature of a fuel cell stack can be maintained at a predetermined target temperature (e.g. below 70°C) via circulation of a coolant whose temperature is indicative of the temperature of the fuel cell itself ([0044]). Jeon teaches that when the temperature of circulating coolant increases, the rotational speed of a coolant pump may be increased (such that the flow rate of coolant is increased, wherein such an increase would decrease the difference between the actual temperature of the fuel cell and a temperature of coolant to be sent to the fuel cell) ([0048], [0051]-[0052]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would further configure the control apparatus of Shimada, as modified by Jeon and Yamamoto, to increase the flow rate of coolant in the coolant channel via modulation of the rotational speed of the pump when the fuel cell is higher than a predetermined target temperature resulting in a decrease in the difference between the actual temperature of the fuel cell and a temperature of coolant to be sent to the fuel cell, as taught by Jeon, given that such control would help allow the fuel cell to be maintained at a predetermined temperature. 

Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and rewritten such that the aforementioned, and relevant, rejections of under 35 U.S.C. 112(b) are overcome).

The following is a statement of reasons for the indication of allowable subject matter:

Claim 5 further limits the fuel cell of Claim 3 by requiring that (1) a pressure of the hydrogen gas in the hydrogen channel is controlled to approach a pressure of the air in the air channel, and (2) the control apparatus is configured to control the pressure of the coolant in the coolant channel, on a basis of a target boost pressure corresponding to a target value of the pressure of the air in the air channel.
The prior art of record (i.e. Shimada, Jeon, Yamamoto, Kotani) neither teaches nor suggests that the control apparatus is configured in the instantly claimed manner. 
While Shimada teaches that the control apparatus is configured to control the pressure of coolant (within the coolant channel in context of Shimada, as modified by Jeon and Yamamoto and Kotani), via control of the pump and pressure regulating valve, such that it approaches the pressure of gas (i.e. air) in the gas channel in order to maintain a differential pressure therebetween within a predetermined range, Shimada neither teaches nor suggests that the control apparatus is configured to control the pressure of the coolant in the coolant channel, on a basis of a target boost pressure corresponding to a target value of the pressure of the air in the air channel. Furthermore, none of the other aforementioned prior art references of record cure said deficiency in Shimada.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and rewritten such that the aforementioned, and relevant, rejections of under 35 U.S.C. 112(b) are overcome).

The following is a statement of reasons for the indication of allowable subject matter:

Claim 6 further limits the fuel cell of Claim 4 by requiring that (1) a pressure of the hydrogen gas in the hydrogen channel is controlled to approach a pressure of the air in the air channel, and (2) the control apparatus is configured to control the pressure of the coolant in the coolant channel, on a basis of a target boost pressure corresponding to a target value of the pressure of the air in the air channel.
The prior art of record (i.e. Shimada, Jeon, Yamamoto, Kotani) neither teaches nor suggests that the control apparatus is configured in the instantly claimed manner. 
While Shimada teaches that the control apparatus is configured to control the pressure of coolant (within the coolant channel in context of Shimada, as modified by Jeon and Yamamoto and Kotani), via control of the pump and pressure regulating valve, such that it approaches the pressure of gas (i.e. air) in the gas channel in order to maintain a differential pressure therebetween within a predetermined range, Shimada neither teaches nor suggests that the control apparatus is configured to control the pressure of the coolant in the coolant channel, on a basis of a target boost pressure corresponding to a target value of the pressure of the air in the air channel. Furthermore, none of the other aforementioned prior art references of record cure said deficiency in Shimada.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729